Citation Nr: 1431814	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-02 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a March 2014 Board hearing at the RO, a transcript of which is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that due to multiple stressors, he has posttraumatic stress disorder (PTSD) which is manifested by symptomatology including nightmares and trouble sleeping since service.  There is only one PTSD diagnosis, in an October 2007 VA outpatient record, that indicates it employed the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV), as required by the relevant criteria for a PTSD diagnosis for VA compensation purposes.  However, it appears that diagnosis was based on the Veteran's symptoms, including that he has experienced trouble sleeping since Vietnam, and not on his reported stressors.  The remaining records, dated between September 2007 and November 2009 either give a PTSD diagnosis without any reference to the DSM-IV or stressors, or state "h/o PTSD" or "r/o PTSD" (similarly, not in reference to stressors).  

Yet, threshold for finding a link between current disability and service is low for the purposes of providing a medical examination, which this Veteran has yet to be given.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  McLendon held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

After review of the record, the Board finds that there is sufficient basis to trigger VA's duty to assist by providing a VA examination.  Although the October 2007 treatment record referenced above did not specifically indicate that the PTSD diagnosis was based on one or more stressors, the Board finds the Veteran's statements as to his stressors to be credible lay evidence, to include his March 2014 Board hearing testimony.  Further, while a April 2008 Formal Finding indicated that the Veteran's stressors could not be verified, the Veteran's stressors are both not necessarily the type of stressor that would be recorded, and further, stressor verification is not necessarily required under the revised PTSD criteria.  Indeed, the revised criteria state that service connection for PTSD does not require stressor verification if the stressor is related to a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f); see also 75 Fed. Reg. 39,843 (2010).  Thus, on remand, a VA PTSD examination should be conducted.

Finally, VA outpatient treatment records associated with the claims file are dated in the ranges of March 2005 to May 2007; February 2006 to May 2010; November 2009; and May 2009 to October 2011.  However, the Veteran testified that his first PTSD diagnosis, at a VA facility, was made in 2003.  As records prior to March 2005 and after October 2011 are not associated with the claims file, they should be sought and obtained on remand. 

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain all outstanding records from VA facilities relating to treatment of the Veteran's psychiatric disabilities from January 2002 to March 2005, and from October 2011 to present.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, the RO should notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any present acquired psychiatric disability, to include PTSD.  The examiner is instructed to review the Veteran's January 2008 written stressor statement and his March 2014 Board hearing testimony as to those stressors.  If PTSD is diagnosed, it should be done in accordance with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV), and include a complete multi-axial evaluation.  

Then, the examiner should opine as to whether it is at least as likely as not that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and whether it is at least as likely as not that the Veteran's PTSD is related to one or more of the claimed stressors.  In addition, the examiner should specifically state whether or not the underlying stressor is related to the Veteran's fear of hostile military or terrorist activity.  If other, non-PTSD psychiatric diagnoses are made, the examiner should indicate whether, and if so, how much, the Veteran's psychiatric symptomatology is attributable to each diagnosis.  The examiner should also indicate whether one diagnosis is attributable to the other (i.e. if a non-PTSD diagnosis is secondary to a PTSD diagnosis, or vice-versa).  A complete rationale should be provided for any opinion stated.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



